     Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 1 of 11 PageID #: 3010



                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   BECKLEY


UNITED STATES OF AMERICA


v.                                                            CRIMINAL NO. 5:18-cr-00026


JAMES H. BLUME, JR.
MARK T. RADCLIFFE
JOSHUA RADCLIFFE
MICHAEL T. MORAN
SANJAY MEHTA
BRIAN GULLETT
VERNON STANLEY
MARK CLARKSON
WILLIAM EARLEY
PAUL W. BURKE
ROSWELL TEMPEST LOWRY

                     UNITED STATES’ MOTION IN LIMINE TO ADMIT
                         EVIDENCE OF UNCHARGED DEATHS

         The United States of America, by and through Monica D. Coleman, Steven I. Loew, and

Jason S. Bailey, Assistant United States Attorneys for the Southern District of West Virginia,

hereby files this motion in limine to admit evidence relating to uncharged deaths of patients at the

HOPE Clinics. The United States requests that the Court find that this evidence of uncharged

deaths is relevant and probative to the defendants’ requisite knowledge that prescriptions issued

by the various physicians were being misused by patients, and hence were issued not for a

legitimate medical purpose and outside the scope of professional practice.

         Further, the United States intends to offer this evidence to defeat anticipated defenses and

any claim of good faith by the defendants. That said, the United States has no intention of spending

an inordinate amount of time delving into the details of those deaths in its case-in-chief, and,
  Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 2 of 11 PageID #: 3011



indeed, will not offer specific evidence of any of those deaths in its case-in-chief.

        Additionally, the United States specifically reserves the right to introduce evidence of

individual overdoses if testimony is elicited on cross examination of the governments’ witnesses

and/or if the defense calls witnesses in their respective cases who assert that prescriptions issued

by clinic providers were for a legitimate medical purpose or that a defendant acted in good faith

during their employment with the clinic.

        The fact that numerous people died while patients at the HOPE Clinic will be discussed by

multiple witnesses as a part of their overall testimony, and is relevant to the status of the HOPE

Clinics as “pill mills.” Furthermore, clinic staff were made aware of many of the deaths as

evidenced by clinic paperwork containing notations from family members notifying the clinic of

the death, obituaries, a medical examiner inquiry, and numerous patient files being marked as

“deceased” or “dead.” The status of these clinics as pill mills strikes at the heart of this case and,

therefore, is of the highest possible relevance.

        For example, the government intends to call Special Agent Scott Cruickshank, the lead

investigator of the HOPE Clinic, who it is expected to testify that he discovered as a part of his

investigation that over 27 people died while patients at the HOPE Clinic between January 1, 2010

and April 2014. Other witnesses will competently testify that numerous people died while patients

at the HOPE Clinic pill mills. Those deaths help direct the investigative decisions in this case and

help explain other investigative actions. It would be awkward and illogical to ask the investigators

who will testify in this case to tip-toe around the fact that lots of people died at the clinics as they

explain their investigative activities to the jury.

         That said, unless the defense opens the door, the United States will not attempt to prove


                                                      2
    Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 3 of 11 PageID #: 3012



that any individual death was the result of an overdose from a prescription. 1 However, the fact that

over 27 people died while patients at HOPE Clinics is relevant and probative of the clinics’ statuses

as pill mills. A general inference is enough to establish high relevance.

        As noted above, a noticeable number of the patient charts bear the notation “deceased” or

“dead,” establishing conclusively that clinic personnel knew that their patients were dying. People

do not die of back pain. Additionally, a number of patients were listed on a chart maintained by

clinic management as “discharged” and the reason for discharge was listed as “deceased.” Whether

an individual defendant personally knew about these deaths is unimportant. While certainly direct

or constructive knowledge of the deaths would be highly probative of their decisions to continue

to involve themselves with pill mills, the relevance of the deaths extends far beyond the

defendants’ personal knowledge. The United States will establish through any number of indicia

that the pain clinics were, in fact, pill mills, and that any sensible person associated with the clinics

(who did not deliberately choose to remain ignorant) would have known that the HOPE Clinics

were pill mills.

        While defendants are hard-pressed to oppose the relevancy of this information, their likely

opposition will rest on Federal Rule of Evidence 403. 2 However, because the evidence is so highly

relevant and probative of elements intrinsic to the charged counts, it is quintessentially the sort of

evidence that Rule 403 was meant to keep in as not unfairly prejudicial. As such, both sides are




1
  The deaths included in the indictment are exempted from this assertion.
2
  Evidence of a patient’s death is admissible in a pill mill case as intrinsic evidence to the charged
offense. As such, Rule 404(b) is not implicated because intrinsic evidence of the patient deaths
shows a continuing pattern of illegal activity and is “inextricably intertwined” with the indicated
crimes. See United States v. Chin, 83 F.3d 83, 87–88 (4th Cir. 1996). To be admissible, though,
intrinsic evidence must still satisfy the balancing requirement of Rule 403. Id. at 88.
                                                   3
  Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 4 of 11 PageID #: 3013



free to urge the jury to attribute varying degrees of weight to this particular type of evidence, from

none at all to a substantial amount. In the end, it is just another piece of evidence.

       In applying Fed. R. Evid. 403, other circuits have found relevant and admissible evidence

of uncharged deaths. See, e.g., United States v. Gowder, No. 6:17-CR-25-REW-HAI, 2019 WL

112307, at *6 (E.D. Ky. Jan. 2, 2019) (allowing evidence regarding deceased patients not charged

in the indictment in prosecution for conspiracy to operate a pill mill). In United States v. Schwartz,

702 F. App’x 748, 755-56 (10th Cir. 2017), the Court held evidence of uncharged deaths

admissible as intrinsic evidence. In response to a challenge under Fed. R. Evid. 403, the court held

“Evidence of patient deaths was probative of the conspirators’ wanton disregard for the drug-

abusive tendencies of its patients. It showed that Schwartz knew that the clinic’s patients were

misusing their prescriptions, yet the practice continued to prescribe opioids in irresponsible ways.”

Id. The court also noted that limiting instructions given by the trial court before and after trial

alleviated any prejudicial effect. Id. Similarly, the Court in United States v. Bourlier, 518 F. App’x

848 (11th Cir. 2013), held that the evidence of uncharged deaths was “inextricably intertwined

with the offenses charged.” Id. at 855-56. There, the Court held that amongst several relevant

reasons, the evidence of uncharged deaths “could be considered by the jury when determining

whether [the provider] knew that his patients were misusing the prescriptions…this is one factor

that may suggest that [the provider] distributed controlled substances without a legitimate medical

purpose and outside the usual course of professional practice.” Id.

       The Sixth Circuit has considered the issue in the context of impeaching a witness. In United

States v. Lang, 717 F. App’x. 523 (6th Cir. 2017), the Court held that defense witnesses called to

testify in regard to the legitimate prescribing practices of a defendant would be impeached with


                                                  4
  Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 5 of 11 PageID #: 3014



“good faith questions about whether [the provider] knew that her patient had died from an

overdose…” Id., at 539.

       The Fourth Circuit has not addressed this issue directly. See United States v. Kumar, No.

4:17-CR-5-FL-1, 2019 WL 346395, at *8–9 (E.D.N.C. Jan. 28, 2019) (citing Schwartz and

Bourlier in allowing evidence of uncharged patient deaths “if the government can introduce it in a

manner that is not overly prejudicial”). This Court has faced a previous situation wherein it found

that evidence of patient deaths was “potentially relevant” and could be used to “rebut a ‘good faith’

defense and to show knowledge that the prescriptions were outside the standards of medical

practice.” See United States v. Kostenko, No. 5:16-cr-00221, 2017 WL 1395500, at *2 (S.D. W.

Va. Apr. 17, 2017). However, the Court granted the defendant’s motion in limine to exclude the

evidence under Rule 403 because that same defendant was charged with causing the death of

certain patients, and evidence of other, uncharged overdose deaths “ha[d] the potential to be both

unfairly prejudicial and confusing to the jury.” Id. (citing United States v. Tran Trong Cuong, 18

F.3d 1132, 1141 (4th Cir. 1994)). Notably, the defendant in that case was not charged with a

conspiracy to distribute controlled substances. See id. at *1.

       Here, the Court is faced with a different scenario, and the evidence should be allowed.

Unlike in Kostenko, eleven defendants here were charged in the Third Superseding Indictment as

being involved in a vast conspiracy to distribute controlled substances without a legitimate medical

purpose and outside the usual course of professional practice. Additionally, three defendants were

charged with maintaining drug-involved premises. The fact that clinic staff were aware that their

patients were dying but did not alter policies or practices in any way is directly probative of these

two types of charges. Further, and of equal importance, the evidence will be used to rebut any


                                                  5
  Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 6 of 11 PageID #: 3015



defense of good faith.

       It is well settled that to prove a drug conspiracy in violation of 21 U.S.C. § 846, “the

government [is] required to establish beyond a reasonable doubt that: (1) an agreement to distribute

and possess [the controlled substance] with intent to distribute existed between two or more

persons; (2) the defendant knew of the conspiracy; and (3) the defendant knowingly and

voluntarily became a part of this conspiracy.” United States v. Hackley, 662 F.3d 671, 678–79 (4th

Cir. 2011) (quoting United States v. Yearwood, 518 F.3d 220, 225–26 (4th Cir.2008); United States

v. Burgos, 94 F.3d 849, 857 (4th Cir.1996) (en banc)) (internal quotation marks omitted). “The

presence of a knowing and voluntary agreement distinguishes conspiracy from the completed

crime and is therefore an essential element of the crime of conspiracy.” Id. at 679. Again, evidence

of both charged and uncharged overdoses of which clinic staff and/or these providers had notice

is probative and relevant as to their knowledge and intent in joining the drug conspiracies alleged

in the indictment. As noted above, the defendant in Kostenko was not charged with a conspiracy,

see 2017 WL 1395500, at *1, but the defendants in Kumar, Gowder, Schwartz—cases in which

courts admitted evidence of uncharged patient deaths—were charged with conspiracies, see 702

F. App’x at 752; 2019 WL 346395, at *1; 2019 WL 112307, at *1, and these cases are more akin

to the situation currently before the Court.

        In the alternative, a proper limiting instruction would cure any perceived undue prejudice

to the defendants. However, evidence of uncharged deaths are relevant and probative to this trial,

especially in light of the anticipated defenses. Therefore, the Court should allow the jury to hear

this evidence as it is intrinsic to the charges in the Third Superseding Indictment. See id.; see also

Chin, 83 F.3d at 87–88.


                                                  6
  Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 7 of 11 PageID #: 3016



       For these reasons, the United States respectfully requests that the Court enter an order

allowing the introduction into evidence of uncharged patient deaths.

                                                    Respectfully submitted,

                                                    MICHAEL B. STUART
                                                    United States Attorney

                                            By:     s/Monica D. Coleman
                                                    Assistant United States Attorney
                                                    WV State Bar Number 8536
                                                    Attorney for United States
                                                    P.O. Box 1713
                                                    Charleston, WV 25326
                                                    Phone: 304-345-2200
                                                    Fax: 304-347-5104
                                                    E-mail: monica.coleman@usdoj.gov

                                                    s/Steven I. Loew
                                                    STEVEN I. LOEW
                                                    Assistant United States Attorney
                                                    WV State Bar No. 7412
                                                    300 Virginia Street, East
                                                    Room 4000
                                                    Charleston, WV 25301
                                                    Telephone: 304-345-2200
                                                    Fax: 304-347-5104
                                                    E-mail: steven.loew2@usdoj.gov

                                                    s/Jason S. Bailey
                                                    Assistant United States Attorney
                                                    Attorney for United States
                                                    P.O. Box 1713
                                                    Charleston, WV 25326
                                                    Phone: 304-345-2200
                                                    Fax: 304-347-5104
                                                    E-mail: jason.bailey2@usdoj.gov




                                                7
  Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 8 of 11 PageID #: 3017



                                CERTIFICATE OF SERVICE

       It is hereby certified that the foregoing “UNITED STATES MOTION IN LIMINE TO

ADMIT EVIDENCE OF UNCHARGED DEATHS” has been electronically filed and service has

been made on opposing counsel by virtue of such electronic filing this 15th day of October, 2019

to:

                      Michael O. Callaghan
                      Charles Whittaker Neely
                      Neely and Callaghan
                      159 Summers Street
                      Charleston, WV 25301-2134
                      Email: mcallaghan@neelycallaghan.com
                             Counsel for James H. Blume, Jr.

                      Derrick W. Lefler
                      Derrick W. Lefler, Attorney at Law
                      1607 Honaker Avenue
                      Princeton, WV 24740
                      Email: dlef@citlink.net
                             Counsel for Mark T. Radcliffe

                      Michael R. Whitt
                      The Law Office of Michael R. Whitt
                      Suite 107
                      810 North Jefferson Street
                      Lewisburg, WV 24901
                      Email: michaelrwhitt@earthlink.net
                             Counsel for Joshua Radcliffe

                      John H. Tinney, Jr.
                      Hendrickson & Long PLLC
                      214 Capitol Street
                      Charleston, WV 25301
                      Email: JTinney@handl.com
                             Counsel for Michael T. Moran, M.D.




                                               8
Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 9 of 11 PageID #: 3018



                John A. Carr
                179 Summers Street
                Suite 209
                Charleston, WV 25301
                Email: jcarr@jcarr@jcarrlaw.com
                       Counsel for Sanjay Mehta, D.O.

                Harry A. Smith, III
                Jory & Smith
                P. O. Box 1909
                Elkins, WV 26241
                Email: hasmith@jorysmith.com
                        Counsel for Brian Gullett, D.O.

                Ronald W. Chapman, II
                Chapman Law Group
                1441 West Long Lake Road
                Suite 310
                Troy, MI 48098
                       Counsel for Vernon Stanley, M.D.

                Elgine H. McCardle
                McCardle Law Office
                2139 Market Street
                Wheeling, WV 26003
                       Counsel for Vernon Stanley, M.D.

                Jonathan Meltz
                1001 Brickell Bay Drive
                Suite 1716
                Miami, FL 33131
                       Counsel for Vernon Stanley, M.D.

                Thomas W. Smith
                P. O. Box 25339
                Charleston, WV 25339
                Email: tomsmithwv@gmail.com
                       Counsel for Mark Clarkson, D.O.




                                         9
Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 10 of 11 PageID #: 3019



                Isaac Ralston Forman
                HISSAM FORMAN DOVOVAN RITCHIE
                P O Box 3983
                Charleston, WV 25339
                Email: iforman@hfdrlaw.com
                       Counsel for William Earley, D.O.

                Michael B. Hissam
                HISSAM FORMAN DOVOVAN RITCHIE
                P O Box 3983
                Charleston, WV 25339
                Email: mhissam@hfdrlaw.com
                       Counsel for William Earley, D.O.

                George J. Cosenza
                P. O. Box 4
                Parkersburg, WV 26102-0004
                Email: cosenza@wvdsl.net
                       Counsel for Paul W. Burke, M.D.

                Brian D. Yost
                HOLROYD & YOST
                209 W. Washington Street
                Charleston, WV 25301
                Email: byost@wvlaborlaw.com
                       Counsel for Roswell Tempest Lowry, M.D.



                                            s/Monica D. Coleman
                                            Assistant United States Attorney
                                            WV State Bar Number 8536
                                            Attorney for United States
                                            P.O. Box 1713
                                            Charleston, WV 25326
                                            Phone: 304-345-2200
                                            Fax: 304-347-5104
                                            E-mail: monica.coleman@usdoj.gov




                                       10
Case 5:18-cr-00026 Document 662 Filed 10/15/19 Page 11 of 11 PageID #: 3020




                                         s/Steven I. Loew
                                         STEVEN I. LOEW
                                         Assistant United States Attorney
                                         WV State Bar No. 7412
                                         300 Virginia Street, East
                                         Room 4000
                                         Charleston, WV 25301
                                         Telephone: 304-345-2200
                                         Fax: 304-347-5104
                                         E-mail: steven.loew2@usdoj.gov


                                         s/Jason S. Bailey
                                         Assistant United States Attorney
                                         Attorney for United States
                                         P.O. Box 1713
                                         Charleston, WV 25326
                                         Phone: 304-345-2200
                                         Fax: 304-347-5104
                                         E-mail: jason.bailey2@usdoj.gov




                                    11
